Case 2:20-cv-09582-JFW-E Document 34-6 Filed 12/04/20 Page 1 of 35 Page ID #:350




                         Exhibit 5




                                    Exhibit 5
                                      67
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page12ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:158
                                                                               #:351



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    Vanessa Bryant,                )Case No.: CV 20-9582-JFW(Ex)
                                     )
12                   Plaintiff,      )SCHEDULING AND CASE MANAGEMENT
                                     )ORDER
13         v.                        )
                                     )
14                                   )
      County of Los Angeles, et al., )
15                                   )
                     Defendants.     )
16    _____________________________ )
17         The purpose of this Order is to notify the parties and
18    their counsel of the deadlines and the schedule that will
19    govern this action.        SEE THE LAST PAGE OF THIS ORDER FOR THE
20    SPECIFIED DATES.       Ordinarily, the dates set forth on the last
21    page are determined after reviewing the parties’ Joint Report
22    or consultation with the parties at the Scheduling
23    Conference.      Accordingly, the dates and requirements are
24    firm.    The Court is very unlikely to grant continuances, even
25    if stipulated to by the parties, unless the parties establish
26    good cause through a concrete showing.               Because this Order in
27    some respects modifies the applicable Local Rules, counsel
28    are advised to read it carefully to avoid default on the



                                      Exhibit 5
                                        68
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page23ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:159
                                                                               #:352



  1   obligations established herein.                 Counsel are advised to pay
  2   particular attention to the requirements of the Court with
  3   respect to electronic filing, the filing of motions for
  4   summary judgment, and the documents to be submitted at the
  5   Pre-Trial Conference and Trial.
  6   1.   ELECTRONIC FILING AND COURTESY COPIES
  7        All documents that are required to be filed in an
  8   electronic format pursuant to the Local Rules shall be filed
  9   electronically no later than 4:00 p.m. on the date due unless
10    otherwise ordered by the Court.                 Any documents filed
11    electronically after 4:00 p.m. on the date due will be
12    considered late and may be stricken by the Court.
13         All documents filed electronically shall be filed in
14    accordance with the Local Rule 5-4.                 Each PDF file shall
15    contain no more than one document.                 See Local Rule 5-4.3.1.
16    Any documents which counsel attempt to file electronically
17    which are improperly filed will not be accepted by the Court.
18         Counsel are ORDERED to deliver 2 copies of all documents
19    filed electronically to Chambers.                 For each document filed
20    electronically, one copy shall be marked “CHAMBERS COPY” and
21    the other copy shall be marked “COURTESY COPY.”                  The
22    “CHAMBERS COPY” and “COURTESY COPY” are collectively referred
23    to herein as “Courtesy Copies.”                 The Courtesy Copies of each
24    electronically filed document must include on each page the
25    running header created by the ECF system.                 In addition, on
26    the first page of each Courtesy Copy, in the space between
27    lines 1 - 7 to the right of the center, counsel shall include
28    the date the document was e-filed and the document number.

                                                  2
                                      Exhibit 5
                                        69
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page34ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:160
                                                                               #:353



  1   The Courtesy Copies shall be single-sided and shall not be
  2   blue-backed.      All documents must be stapled only in the left-
  3   hand corner, the electronic proof of service must be attached
  4   as the last page of each document, and the exhibits attached
  5   to any document must be tabbed.                 Counsel shall not staple the
  6   “COURTESY COPY” and “CHAMBERS COPY” together.                 The “COURTESY
  7   COPY” and “CHAMBERS COPY” of all documents must be three-hole
  8   punched at the left margin with the oversized 13/32" hole
  9   size, not the standard 9/32" hole size.                 The Courtesy Copies
10    shall be delivered to Chambers no later than 10:00 a.m. on
11    the next business day after the document was electronically
12    filed.
13         For any document that is not required to be filed
14    electronically, counsel are ORDERED to deliver 1 conformed
15    copy of the document, which shall be marked “COURTESY COPY,”
16    to Chambers at the time of filing.                 For any document or
17    exhibit that is not required to be filed electronically,
18    counsel shall retain a copy of that document or exhibit until
19    all appeals have been exhausted.
20         When a proposed order accompanies an electronic filing, a
21    WordPerfect or Word copy of the proposed order, along with a
22    copy of the PDF electronically filed main document, shall be
23    e-mailed to JFW_Chambers@cacd.uscourts.gov.                 The subject line
24    of the e-mail shall be in the following format: court’s
25    divisional office, year, case type, case number, document
26    control number assigned to the main document at the time of
27    filing, judge’s initials and filer’s (party) name.                   Failure
28    to comply with this requirement may result in the denial or

                                                  3
                                      Exhibit 5
                                        70
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page45ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:161
                                                                               #:354



  1   striking of the request or the Court may withhold ruling on
  2   the request until the Court receives the required documents.
  3   2.   DISCOVERY
  4        All discovery shall be completed by the discovery cut-off
  5   date specified on the last page of this Order.                 THIS IS NOT
  6   THE DATE BY WHICH DISCOVERY REQUESTS MUST BE SERVED; IT IS
  7   THE DATE BY WHICH ALL DISCOVERY, INCLUDING EXPERT DISCOVERY,
  8   SHALL BE COMPLETED.        The Court does not enforce side
  9   agreements to conduct discovery beyond the discovery cut-off
10    date.
11         Any motion challenging the adequacy of responses to
12    discovery must be heard sufficiently in advance of the
13    discovery cut-off date to permit the responses to be obtained
14    before that date if the motion is granted.
15         In an effort to provide further guidance to the parties,
16    the Court notes the following:
17         (a)    Depositions
18         All depositions shall be scheduled to commence
19    sufficiently in advance of the discovery cut-off date to
20    permit their completion and to permit the deposing party
21    enough time to bring any discovery motions concerning the
22    deposition prior to the cut-off date.
23         (b)    Written Discovery
24         All interrogatories, requests for production of
25    documents, and requests for admissions shall be served
26    sufficiently in advance of the discovery cut-off date to
27    permit the discovering party enough time to challenge (via
28    motion practice) responses deemed to be deficient.

                                                  4
                                      Exhibit 5
                                        71
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page56ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:162
                                                                               #:355



  1        (c)    Discovery Motions
  2        Whenever possible, the Court expects the parties to
  3   resolve discovery issues among themselves in a courteous,
  4   reasonable, and professional manner.              If they do so, resort
  5   to the Court for guidance in discovery is seldom necessary.
  6   The Magistrate Judge assigned to this case will rule on
  7   discovery motions and protective orders.
  8        (d)    Expert Discovery
  9        If expert witnesses are to be called at trial, the
10    parties shall designate affirmative experts to be called at
11    trial and shall provide reports required by Fed.R.Civ.P.
12    26(a)(2)(B) not later than eight weeks prior to the discovery
13    cut-off date.      Rebuttal expert witnesses shall be designated
14    and reports provided as required by Fed.R.Civ.P. 26(a)(2)(B)
15    not later than five weeks prior to the discovery cut-off
16    date.    Any non-retained expert designated by a party as an
17    affirmative or rebuttal expert shall also prepare and provide
18    an expert report in the form described by Fed.R.Civ.P.
19    26(a)(2)(B).      Expert witnesses will be bound by the opinions
20    expressed in their reports prepared in accordance with
21    Fed.R.Civ.P. 26(a)(2)(B) and will not be permitted to offer
22    new opinions at trial.         Failure to timely comply with this
23    deadline will result in the expert being excluded at trial as
24    a witness.
25    3.   MOTIONS - GENERAL PROVISIONS
26         All law and motion matters, except for motions in limine,
27    must be set for hearing (not filed) by the motion cut-off
28    date specified on the last page of this Order.                 The Court

                                                  5
                                      Exhibit 5
                                        72
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page67ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:163
                                                                               #:356



  1   will deny or strike late-filed motions.               The title page of
  2   all motions must state the hearing date and time for the
  3   motion, the Pre-Trial Conference date, and the Trial date.
  4        Once a party has noticed a motion for hearing on a
  5   particular date, the hearing shall not be continued without
  6   leave of Court. If the Court concludes that a motion can be
  7   resolved without argument, the Court will notify the parties
  8   in advance.
  9        If counsel does not intend to oppose a motion, counsel
10    shall immediately inform the Courtroom Deputy by e-mail and
11    immediately file a Notice of Non-Opposition in accordance
12    with the Local Rules.         The parties should note that failure
13    to timely respond to any motion shall be deemed by the Court
14    as consent to the granting of the motion.                See Local Rules.
15         Ex parte practice is strongly discouraged.                 The Court
16    will require strict adherence to proper ex parte procedures
17    for any ex parte application filed with the Court.                   See Local
18    Rules and the Court’s Standing Order.
19         (a) Applications and Stipulations to Extend Time
20         No application or stipulation to extend the time to file
21    any required document or to continue any date is effective
22    unless and until the Court approves it.               Any application or
23    stipulation to extend the time to file any required document
24    or to continue any date must set forth the following:
25         (a)    the existing due date or hearing date, as well as
26    all dates set by the Court, including the discovery cut-off
27    date, the Pre-Trial Conference date, and the Trial date;
28         (b) the new dates proposed by the parties;

                                                  6
                                      Exhibit 5
                                        73
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page78ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:164
                                                                               #:357



  1        (c) specific, concrete reasons supporting good cause for
  2   granting the extension; and
  3        (d) whether there have been prior requests for extensions
  4   by any party, and whether those requests were granted or
  5   denied by the Court.
  6        The application or stipulation must be accompanied by a
  7   separate proposed order which must be submitted to the Court
  8   in accordance with the Local Rules.              The proposed order shall
  9   include the existing due date(s) or hearing date(s) as well
10    as the new proposed date(s).
11         Failure to comply with the provisions of this section may
12    result in the denial of the application or stipulation.
13         (b) Joinder of Parties and Amendment of Pleadings
14         The deadline for joining parties and amending pleadings
15    is sixty days from the date of this Order.                Any motions to
16    join other parties or for leave to amend the pleadings shall
17    be filed within twenty days of the date of this Order so that
18    they can be heard and decided prior to the deadline.
19         In addition to the requirements of the Local Rules, all
20    motions to amend the pleadings shall: (1) state the effect of
21    the amendment; and (2) state the page, line number(s), and
22    wording of any proposed change or addition of material.                    The
23    parties shall file and deliver to Chambers a redlined version
24    of the proposed amended pleading indicating all additions
25    and/or deletions of material.
26         (c) Withdrawal or Substitution of Counsel
27         The Court will not grant a request for approval of
28    substitution of counsel after an action has been set for

                                                  7
                                      Exhibit 5
                                        74
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page89ofof34
                                                                   35 Page
                                                                       PageID
                                                                            ID#:165
                                                                               #:358



  1   trial unless: (1) counsel files the request using the most
  2   recent version of the appropriate forms provided on the
  3   Court’s website; and (2) the request is accompanied by a
  4   declaration signed by a substituting attorney indicating that
  5   such attorney has been advised of the trial date and will be
  6   prepared to proceed with trial as scheduled.                 Any request for
  7   substitution of counsel which is not on the proper form or is
  8   not accompanied by a declaration signed by a substituting
  9   attorney as set forth above will be denied.
10         Counsel who wish to withdraw and substitute their client
11    pro se must file a regularly noticed motion to withdraw which
12    demonstrates good cause for the request to withdraw.                   The
13    Court will not consider such a motion unless: (1) the motion
14    is accompanied by a declaration signed by the client
15    indicating that the client consents to the withdrawal, has
16    been advised of the time and date of trial, and will be
17    prepared to represent themselves pro se on the scheduled
18    trial date; or (2) the Court is otherwise satisfied for good
19    cause shown that the attorney should be permitted to
20    withdraw.
21    4.   SUMMARY JUDGMENT MOTIONS
22         The Court will only entertain ONE summary judgment motion
23    by a party.      In the event a party believes that more than one
24    summary judgment motion is necessary to expedite the
25    resolution of issues in the action, the party must obtain
26    leave of court to file more than one summary judgment motion.
27    The Court will require strict adherence to the following
28    requirements:

                                                  8
                                      Exhibit 5
                                        75
Case
 Case2:20-cv-09582-JFW-E
       2:20-cv-09582-JFW-E Document
                            Document34-6
                                     29 Filed
                                         Filed 11/18/20
                                               12/04/20 Page
                                                        Page 910ofof3435 Page
                                                                          PageIDID#:166
                                                                                    #:359



  1          (a) Statement Of Uncontroverted Facts and Conclusions of
  2                Law and Statement of Genuine Disputes of Material
  3                Fact
  4          The Statement of Uncontroverted Facts and Conclusions of
  5   Law is to be prepared in a two column format.                     The left hand
  6   column should set forth the allegedly undisputed fact or
  7   conclusion or law.          The right hand column should set forth
  8   the evidence that supports the factual statement or
  9   conclusion of law.          The factual statements and conclusions of
 10   law should be set forth in sequentially numbered paragraphs.
 11   Each paragraph should contain a narrowly focused statement of
 12   fact or conclusion of law.             Each numbered paragraph should
 13   address a single subject in as concise a manner as possible.
 14          The opposing party’s Statement of Genuine Disputes of
 15   Material Fact must track the movant’s Statement of
 16   Uncontroverted Facts exactly as prepared.                   The document must
 17   be in two columns; the left hand column must restate the
 18   allegedly undisputed fact, and the right hand column must
 19   restate the moving party’s evidence in support of the fact,
 20   and indicate either undisputed or disputed.                    The opposing
 21   party may dispute all or only a portion of the statement, but
 22   if disputing only a portion, must clearly indicate what part
 23   is being disputed.          Where the opposing party is disputing the
 24   fact in whole or part, the opposing party must, in the right
 25   hand column, set forth the evidence controverting the fact.
 26   Where the opposing party is disputing the fact on the basis
 27   of an evidentiary objection, the party must cite to the
 28   evidence alleged to be objectionable and state the ground of

                                                    9
                                        Exhibit 5
                                          76
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page10
                                                             11ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:167
                                                                                #:360



  1   the objection and nothing more.              Counsel are reminded that
  2   unwarranted factual denials made in the context of a Summary
  3   Judgment Motion are subject to Rule 11 sanctions.                   No
  4   argument should be set forth in this document.
  5         The opposing party may submit additional material facts
  6   that bear on or relate to the issues raised by the movant,
  7   which shall follow the format described above for the moving
  8   party’s Statement of Uncontroverted Facts.                These additional
  9   facts shall follow the movant’s facts, shall continue in
 10   sequentially numbered paragraphs (i.e., if movant’s last
 11   statement of fact was set forth in paragraph 30, then the
 12   first new fact will be set forth in paragraph 31), and the
 13   evidence that supports the new fact shall be set forth in the
 14   right hand column.
 15         The moving party, together with its reply, shall file a
 16   separate document entitled “Combined Statement of Facts” that
 17   (1) restates the entirety of the opposing party’s Statement
 18   of Genuine Disputes of Material Fact and (2) responds to any
 19   additional facts in the same manner and format that the
 20   opposing party must follow in responding to the Statement of
 21   Uncontroverted Facts, as described above.
 22         (b) Supporting Evidence
 23         No party should submit any evidence other than the
 24   specific items of evidence or testimony necessary to support
 25   or controvert a proposed statement of undisputed fact.                    Thus,
 26   for example, entire sets of interrogatory responses, or
 27   documents that do not specifically support or controvert
 28   material in the Statements should not be submitted in support

                                              10
                                      Exhibit 5
                                        77
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page11
                                                             12ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:168
                                                                                #:361



  1   of or in opposition to a motion for summary judgment.                    Any
  2   such material will not be considered.
  3         Evidence submitted in support of or in opposition to a
  4   motion for summary judgment should be submitted either by way
  5   of stipulation or as exhibits to declarations sufficient to
  6   authenticate the proffered evidence, and should not be
  7   attached to the memorandum of points and authorities.                    The
  8   Court will accept counsel’s authentication of deposition
  9   transcripts, written discovery responses, and the receipt of
 10   documents in discovery if the fact that the document was in
 11   the opponent’s possession is of independent significance.
 12   Documentary evidence as to which there is no stipulation
 13   regarding foundation must be accompanied by the testimony,
 14   either by declaration or properly authenticated deposition
 15   transcript, of a witness who can establish its authenticity.
 16         All exhibits submitted in support of, and in opposition
 17   to, a motion for summary judgment shall be consecutively
 18   numbered; no two exhibits shall bear the same number.                    For
 19   example, if the moving party submits one declaration and one
 20   request for judicial notice, with four exhibits attached to
 21   each document, the exhibits attached to the declaration shall
 22   be marked 1 through 4, and the exhibits attached to the
 23   request for judicial notice shall be marked 5 through 8.                       The
 24   opposing party’s exhibits shall then commence with number 9.
 25   Immediately above or below the page number on each page of an
 26   exhibit, the parties shall mark “[Party Name]’s Summary
 27   Judgment Exhibit No. __”.
 28   / / /

                                              11
                                      Exhibit 5
                                        78
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page12
                                                             13ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:169
                                                                                #:362



  1         All exhibits shall be separately filed on CM/ECF.                   For
  2   example, if a declaration in support of a motion for summary
  3   judgment appears as Docket No. 30, exhibit 1 to the
  4   declaration should be filed as Docket No. 30-1 with a
  5   description of the exhibit that includes the exhibit number
  6   (Exhibit 1).       Exhibit 2 to the declaration should be filed as
  7   Docket No. 30-2 with a description of the exhibit which
  8   includes the exhibit number (Exhibit 2), and so on.
  9         In addition to the foregoing, any party who offers
 10   deposition testimony in support of or in opposition to a
 11   motion for summary judgment shall prepare and file a separate
 12   document for each deponent which contains only those
 13   questions and answers, and any objections made at the time of
 14   the deposition to those questions, that a party is relying on
 15   to support their motion, with a citation to the appropriate
 16   page and line number(s) in the deposition transcript.
 17         The parties shall also deliver to chambers (but not file)
 18   one copy of the entire deposition transcript (single-sided
 19   condensed transcript including the word index) of each
 20   deposition referenced.          The deposition transcripts shall be
 21   placed in a slant D-ring binder with each transcript
 22   separated by a tab divider on the right side and three-hole
 23   punched at the left margin with the oversized 13/32" hole
 24   size, not the standard 9/32" hole size.               The deposition
 25   transcript binder shall include a Table of Contents and the
 26   spine of each binder shall be labeled with its contents.
 27         The Court’s Courtesy Copies of all evidence in support of
 28   or in opposition to a motion for summary judgment shall be

                                              12
                                      Exhibit 5
                                        79
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page13
                                                             14ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:170
                                                                                #:363



  1   submitted in a separately bound compendium and shall include
  2   a Table of Contents.         If the supporting evidence exceeds
  3   twenty-five pages, each Courtesy Copy of the supporting
  4   evidence shall be placed in a slant D-ring binder with each
  5   item of evidence separated by a tab divider on the right
  6    side.     All documents contained in the binder must be three-
  7   hole punched with the oversized 13/32" hole size, not the
  8   standard 9/32" hole size. The spine of each binder shall be
  9   labeled with its contents.
 10         In addition to the foregoing, the parties shall meet and
 11   confer and prepare two binders, one binder containing a joint
 12   set of all exhibits relied on by the parties in support of
 13   and in opposition to the motion for summary judgment (“Joint
 14   Exhibit Binder”), and the other binder containing a joint set
 15   of all declarations relied on by the parties in support of
 16   and in opposition to the motion for summary judgment (“Joint
 17   Declarations Binder”).          The parties shall file the Joint Set
 18   of Exhibits with a cover page titled “Joint Set of Exhibits”
 19   and the Joint Set of Declarations with a cover page titled
 20   “Joint Set of Declarations” with the Reply.                 The parties
 21   shall also deliver to Chambers two copies of both the Joint
 22   Exhibit Binder and Joint Declarations Binder in accordance
 23   with paragraph 1 of this Order, one set of which shall be
 24   marked “CHAMBERS COPY,” and the other set of which shall be
 25   marked “COURTESY COPY.”
 26         The Joint Exhibit Binder and Joint Declarations Binder
 27   shall include a Table of Contents, and the spine of each
 28   binder shall be labeled with its contents.                The Table of

                                              13
                                      Exhibit 5
                                        80
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page14
                                                             15ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:171
                                                                                #:364



  1   Contents for the Joint Exhibit Binder and Joint Declarations
  2   Binder shall specifically describe each summary judgment
  3   exhibit or declaration and include a citation to each
  4   paragraph number in the Combined Statement of Facts that
  5   refers to the exhibit or declaration (e.g. Plaintiff’s
  6   Summary Judgment Exhibit No. 1 - Letter from John Doe to Jane
  7   Doe dated January 1, 2007 Re: Reasons for Jane Doe’s
  8   termination) (Combined Statement of Facts Nos. 2, 8, 10).                     In
  9   preparing the Table of Contents, counsel should not create a
 10   new set of exhibit numbers.            Counsel shall use the same
 11   exhibit numbers that were used to identify the documents in
 12   the Motion for Summary Judgment.
 13         (c) Objections to Evidence
 14         If a party disputes a fact based in whole or in part on
 15   an evidentiary objection, the ground for the objection, as
 16   indicated above, should be stated in the Statement of Genuine
 17   Disputes of Material Fact or Combined Statement of Facts but
 18   not argued in that document.            Evidentiary objections are to
 19   be addressed in a separate memorandum to be filed with the
 20   opposition or reply brief of the party.               This memorandum
 21   should be organized to track the paragraph numbers of the
 22   Statement of Genuine Disputes of Material Fact or Combined
 23   Statement of Facts in sequence.              It should identify the
 24   specific item of evidence to which objection is made, or in
 25   the case of deposition testimony it should quote the relevant
 26   testimony, the ground for the objection, and a very brief
 27   argument with citation to authority as to why the objection
 28   / / /

                                              14
                                      Exhibit 5
                                        81
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page15
                                                             16ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:172
                                                                                #:365



  1   is well taken.       The following is an example of the format
  2   required by the Court:
  3         Combined Statement of Facts Paragraph 10: Objection to
  4         the supporting deposition testimony of Jane Smith [quote
  5         testimony] at 60:1-10 on the grounds that the statement
  6         constitutes inadmissible hearsay and no exception is
  7         applicable.      To the extent it is offered to prove
  8         her state of mind, it is irrelevant because her
  9         state of mind is not in issue.             Fed. R. Evid. 801,
 10         802.
 11   DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO THE
 12   OPPONENT’S STATEMENT OF FACTS. THESE WILL BE DISREGARDED AND
 13   OVERRULED.
 14         (d) The Memorandum of Points and Authorities
 15         The movant’s memorandum of points and authorities should
 16   be in the usual form required under Local Rules and should
 17   contain a narrative statement of facts as to those aspects of
 18   the case that are before the Court.              All facts should be
 19   supported with citations to the paragraph number in the
 20   Statement of Uncontroverted Facts that supports the factual
 21   assertion and not to the underlying evidence.
 22         Unless the case involves some unusual twist, the motion
 23   need only contain a brief statement of the Fed.R.Civ.P. 56
 24   standard; the Court is familiar with the Rule and with its
 25   interpretation under Celotex and its progeny.                 If at all
 26   possible, the argument should be organized to focus on the
 27   pertinent elements of the claim(s) for relief or defense(s)
 28   in issue, with the purpose of showing the existence or non-

                                              15
                                      Exhibit 5
                                        82
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page16
                                                             17ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:173
                                                                                #:366



  1   existence of a genuine issue of material fact for trial on
  2   that element of the claim or defense.
  3         Likewise, the opposition memorandum of points and
  4   authorities should be in the usual form required by the Local
  5   Rules.     Where the opposition memorandum sets forth facts,
  6   those facts should be supported with citations to the
  7   paragraph number in the Statement of Genuine Disputes of
  8   Material Fact and not to the underlying evidence.
  9         (e) Proposed Statement of Decision
 10         Within two days of the deadline for filing the Reply,
 11   each party shall lodge a Proposed Statement of Decision,
 12   which shall contain a statement of the relevant facts and
 13   applicable law with citations to case law and the record.
 14   The Proposed Statement of Decision shall not exceed twenty
 15   pages and shall be in a form that would be appropriate for
 16   the Court to enter as its final order on the motion.                    The
 17   Proposed Statement of Decision shall be submitted to the
 18   Court in accordance with the Local Rules and shall be e-
 19   mailed in WordPerfect or Word format to the Chambers’ e-mail
 20   address (JFW_Chambers@cacd.uscourts.gov) at the time of
 21   filing.     Failure to lodge the Proposed Statement of Decision
 22   will result in the denial or granting of the motion.
 23         (f) Timing
 24         Parties should not wait until the motion cut-off date to
 25   bring motions for summary judgment or partial summary
 26   judgment.      Early completion of non-expert discovery and
 27   filing of motions for summary judgment may eliminate or
 28   / / /

                                              16
                                      Exhibit 5
                                        83
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page17
                                                             18ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:174
                                                                                #:367



  1   reduce the need for expensive expert depositions which are
  2   normally conducted in the last stages of discovery.
  3         Caveat:     Failure of the moving party to comply with these
  4   procedures regarding summary judgment motions will result in
  5   the denial of the Motion for Summary Judgment.                  If a party
  6   fails to respond to a Motion for Summary Judgment, the Court
  7   will assume that the material facts as claimed and adequately
  8   supported by the moving party are admitted to exist without
  9   controversy, which will likely result in the granting of the
 10   Motion for Summary Judgment.
 11   5.    MOTIONS IN LIMINE
 12         The Court will only entertain a maximum of five motions
 13   in limine by a party.          In the event a party believes that
 14   more than five motions in limine are necessary, the party
 15   must obtain leave of Court to file more than five motions in
 16   limine.     The Court will not hear or resolve motions in limine
 17   that are disguised summary judgment motions.                 No application
 18   to file under seal will be granted with respect to a motion
 19   in limine or any documents submitted with the motion in
 20   limine.
 21         Before filing any motion in limine, lead counsel for the
 22   parties shall confer in a good faith effort to eliminate the
 23   necessity for hearing the motion in limine or to eliminate as
 24   many of the disputes as possible.             It shall be the
 25   responsibility of counsel for the moving party to arrange for
 26   this conference.        The conference shall take place in person
 27   within ten calendar days of service upon opposing counsel of
 28   a letter requesting such conference, but in no event later

                                              17
                                      Exhibit 5
                                        84
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page18
                                                             19ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:175
                                                                                #:368



  1   than twenty-one days before the Pre-Trial Conference.                    Unless
  2   counsel agree otherwise, the conference shall take place at
  3   the office of the counsel for the moving party.                  If lead
  4   counsel are not located in the same county in the Central
  5   District, the conference may take place via a communication
  6   method that, at a minimum, allows all parties to be in
  7   realtime communication (letters and e-mail, for example, do
  8   not constitute a proper conference).
  9         The moving party’s letter shall identify the testimony,
 10   exhibits, or other specific matters alleged to be
 11   inadmissible and/or prejudicial, shall state briefly with
 12   respect to each such matter the moving party’s position (and
 13   provide any legal authority which the moving party believes
 14   is dispositive), and shall specify the terms of the order to
 15   be sought.
 16         If counsel are unable to resolve their differences, they
 17   shall prepare and file a separate, sequentially numbered
 18   Joint Motion in Limine for each issue in dispute which
 19   contains a clear caption which identifies the moving party
 20   and the nature of the dispute (e.g., “Plaintiff’s Motion in
 21   Limine #1 to exclude the testimony of Defendant’s expert”).
 22   Each Joint Motion in Limine shall consist of one document
 23   signed by all counsel.          The Joint Motion in Limine shall
 24   contain a clear identification of the testimony, exhibits, or
 25   other specific matters alleged to be inadmissible and/or
 26   prejudicial and a statement of the specific prejudice that
 27   will be suffered by the moving party if the motion is not
 28   granted.     The identification of the matters in dispute shall

                                              18
                                      Exhibit 5
                                        85
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page19
                                                             20ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:176
                                                                                #:369



  1   be followed by each party’s contentions and each party’s
  2   memorandum of points and authorities.               The title page of the
  3   Joint Motion in Limine must state the Pre-Trial Conference
  4   date, hearing date for the motions in limine, and Trial date.
  5         Joint Motions in Limine made for the purpose of
  6   precluding the mention or display of inadmissible and/or
  7   prejudicial matter in the presence of the jury shall be
  8   accompanied by a declaration that includes the following:
  9   (1) a clear identification of the specific matter alleged to
 10   be inadmissible and/or prejudicial; (2) a representation to
 11   the Court that the subject of the motion in limine has been
 12   discussed with opposing counsel, and that opposing counsel
 13   has either indicated that such matter will be mentioned or
 14   displayed in the presence of the jury before it is admitted
 15   in evidence or that counsel has refused to stipulate that
 16   such matter will not be mentioned or displayed in the
 17   presence of the jury unless and until it is admitted in
 18   evidence; and (3) a statement of the specific prejudice that
 19   will be suffered by the moving party if the motion in limine
 20   is not granted.
 21         Unless ordered by the Court, no supplemental or separate
 22   memorandum of points and authorities shall be filed by either
 23   party in connection with any motion in limine.
 24         The Court’s Courtesy Copies of all evidence in support of
 25   or in opposition to a motion in limine, including
 26   declarations and exhibits to declarations, shall be submitted
 27   in a separately bound volume and shall include a Table of
 28   Contents.      If the supporting evidence exceeds twenty-five

                                              19
                                      Exhibit 5
                                        86
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page20
                                                             21ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:177
                                                                                #:370



  1   pages, each Courtesy Copy of the supporting evidence shall be
  2   placed in a slant D-ring binder with each item of evidence
  3   separated by a tab divider on the right side, and the spine
  4   of the binder shall be labeled with its contents.                   All
  5   documents contained in the binder must be three-hole punched
  6   with the oversized 13/32" hole size, not the standard 9/32"
  7   hole size.
  8         The Court will not consider any motion in limine in the
  9   absence of a joint motion or a declaration from counsel for
 10   the moving party establishing that opposing counsel: (a)
 11   failed to confer in a timely manner; (b) failed to provide
 12   the opposing party’s portion of the joint motion in a timely
 13   manner; or (c) refused to sign and return the joint motion
 14   after the opposing party’s portion was added.
 15         Unless otherwise ordered by the Court, motions in limine
 16   should be filed and will be heard on the dates specified on
 17   the last page of this Order.            Unless the Court in its
 18   discretion otherwise allows, no motions in limine shall be
 19   filed or heard on an ex parte basis, absent a showing of
 20   irreparable injury or prejudice not attributable to the lack
 21   of diligence of the moving party.
 22         The failure of any counsel to comply with or cooperate in
 23   the foregoing procedures will result in the imposition of
 24   sanctions, including a resolution of the issue against the
 25   party refusing to cooperate.
 26   / / /
 27   / / /
 28   / / /

                                              20
                                      Exhibit 5
                                        87
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page21
                                                             22ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:178
                                                                                #:371



  1   6.    PRE-TRIAL CONFERENCE AND LOCAL RULE 16 FILINGS
  2         (a) General Provisions
  3         The Pre-Trial Conference (“PTC”) will be held on the date
  4   specified on the last page of this Order, unless the Court
  5   expressly waived a PTC.          If adjustments in the Court’s
  6   calendar to accommodate congestion become necessary, the
  7   Court may re-schedule the PTC instead of the trial date.
  8   Therefore, the parties should assume that if the PTC goes
  9   forward, the trial will go forward without continuance,
 10   although some brief period of trailing may prove necessary.
 11         The lead trial attorney on behalf of each party shall
 12   attend both the PTC and all meetings of the parties in
 13   preparation for the PTC, unless excused for good cause shown
 14   in advance of the PTC.
 15         A continuance of the PTC at the parties’ request or by
 16   stipulation is highly unlikely.              Specifically, failure to
 17   complete discovery is not a ground for continuance.                     In the
 18   unlikely event that the Court agrees to continue the PTC, the
 19   trial date is likely to be delayed as a result.                  If a change
 20   in the trial date is necessitated or likely because of the
 21   Court’s calendar or otherwise, modifications of that date
 22   will be discussed at the PTC.
 23         At the PTC, the parties should be prepared to discuss
 24   means of streamlining the trial, including, but not limited
 25   to:    bifurcation; presentation of foundational and non-
 26   critical testimony and direct testimony by deposition
 27   excerpts; narrative summaries and/or stipulations as to the
 28   content of testimony; presentation of testimony on direct

                                              21
                                      Exhibit 5
                                        88
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page22
                                                             23ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:179
                                                                                #:372



  1   examination by affidavit or by declaration subject to cross-
  2   examination; and qualification of experts by admitted
  3   resumes.     The Court will also discuss settlement.
  4         (b)    Form of Pre-Trial Conference Order (“PTCO”)
  5         The proposed PTCO shall be filed by the date specified on
  6   the last page of this Order.            Adherence to this time
  7   requirement is necessary for in-chambers preparation of the
  8   matter.     The PTCO shall include the date of the L.R. 16-2
  9   conference and the names of each attorney in attendance at
 10   the L.R. 16-2 conference.           The form of the proposed PTCO
 11   shall comply with Appendix A to the Local Rules and the
 12   following:
 13               (i) Place in “ALL CAPS” and in bold the separately
 14   numbered headings for each category in the PTCO (e.g., “1.
 15   THE PARTIES” or “7.         CLAIMS AND DEFENSES OF THE PARTIES”).
 16               (ii) Include a Table of Contents at the beginning.
 17               (iii) In specifying the surviving pleadings, state
 18   which claims or counterclaims have been dismissed or
 19   abandoned (e.g.,“Plaintiff’s second cause of action for
 20   breach of fiduciary duty has been dismissed.”). Also, in
 21   multiple party cases where not all claims or counterclaims
 22   will be prosecuted against all remaining parties on the other
 23   side, specify to which party each claim or counterclaim
 24   is directed.
 25               (iv) In drafting the PTCO, the Court expects that
 26   the parties will attempt to agree on and set forth as many
 27   uncontested facts as possible.               A carefully drafted and
 28   / / /

                                              22
                                      Exhibit 5
                                        89
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page23
                                                             24ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:180
                                                                                #:373



  1   comprehensively stated stipulation of facts will assist the
  2   Court in preparing for the Pre-Trial Conference.
  3               (v) In specifying the parties’ claims and defenses
  4   in Section 7 of the PTCO, each party shall closely follow the
  5   examples set forth in Appendix A of the Local Rules.
  6               (vi) The Court may submit fact issues to the jury in
  7   the form of findings on a special verdict form.                  The issues
  8   of fact should track the elements of a claim or defense on
  9   which the jury will be required to make findings.
 10               (vii) If expert witnesses are to be called at trial,
 11   each party must list and identify its respective expert
 12   witnesses, both retained and non-retained.                Failure of a
 13   party to list and identify an expert witness in the PTCO
 14   shall preclude the party from calling that expert witness at
 15   trial.
 16         (c) Rule 16 Filings; Memoranda; Witness Lists; Exhibit
 17               Lists
 18         The parties must comply fully with the requirements of
 19   Local Rule 16.       They shall file carefully prepared Memoranda
 20   of Contentions of Fact and Law (which may also serve as the
 21   trial brief), along with their respective Witness Lists and
 22   Exhibit Lists, all in accordance with the Local Rules.                    See
 23   the last page of this Order for applicable dates.
 24         (d) Summary of Witness Testimony and Time Estimates
 25         Counsel shall prepare a list of their witnesses,
 26   including a brief summary (two to three paragraphs) of each
 27   witness’s expected testimony, an estimate of the length of
 28   time needed for direct examination, and whether the witness

                                              23
                                      Exhibit 5
                                        90
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page24
                                                             25ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:181
                                                                                #:374



  1   will testify by deposition or in person.                  Counsel shall
  2   exchange these lists with opposing counsel.                     Counsel shall
  3   jointly file a single list of witness testimony summaries,
  4   including estimates for direct examination of their own
  5   witnesses and estimates for cross-examination of opposing
  6   witnesses.       The joint witness testimony summaries shall be
  7   filed at the same time counsel submit the PTCO.                     If a party
  8   intends to offer deposition testimony into evidence at trial,
  9   the party shall comply with the Local Rules.
 10            (e) Pre-Trial Exhibit Stipulation
 11            The parties shall prepare a Pre-Trial Exhibit Stipulation
 12   which shall contain each party’s numbered list of all trial
 13   exhibits, with objections, if any, to each exhibit including
 14   the basis of the objection and the offering party’s response.
 15   All exhibits to which there is no objection shall be deemed
 16   admitted.       The parties shall also identify each witness they
 17   anticipate will testify about and/or lay the foundation for
 18   the exhibit.        All parties shall stipulate to the authenticity
 19   of exhibits whenever possible, and the Pre-Trial Exhibit
 20   Stipulation shall identify any exhibits for which
 21   authenticity has not been stipulated to and the specific
 22   reasons for the party’s failure to stipulate.
 23            The Pre-Trial Exhibit Stipulation shall be substantially
 24   in the following form:
 25                            Pre-Trial Exhibit Stipulation
 26   Plaintiff(s)’ Exhibits
 27   Number    Description   Witness   If Objection, State Grounds   Response to Objection

 28   / / /


                                                 24
                                         Exhibit 5
                                           91
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page25
                                                             26ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:182
                                                                                #:375



  1   Defendant(s)’ Exhibits
  2   Number    Description   Witness   If Objection, State Grounds   Response to Objection

  3            The Pre-Trial Exhibit Stipulation shall be filed at the
  4   same time counsel file the PTCO.                Failure to comply with this
  5   paragraph shall constitute a waiver of all objections.
  6   DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO THE
  7   OPPOSING PARTY’S EXHIBITS. THESE WILL BE DISREGARDED AND
  8   OVERRULED.
  9            (f) Jury Instructions, Verdict Forms, Special
 10                 Interrogatories
 11            Fourteen days before the required Local Rule 16-2
 12   meeting, the parties shall exchange proposed jury
 13   instructions, verdict forms, and, if necessary, special
 14   interrogatories.          Seven days before the meeting, counsel
 15   shall exchange written objections, if any, to the proposed
 16   jury instructions, verdict forms, and special
 17   interrogatories.          At the required        meeting, lead counsel
 18   shall confer with the objective of submitting one set of
 19   agreed upon instructions, a verdict form, and, if necessary,
 20   special interrogatories.
 21            If lead counsel agree upon one complete set of jury
 22   instructions, they shall file a joint set of proposed jury
 23   instructions, arranged in a logical sequence with each
 24   instruction sequentially numbered, and identified as
 25   “Stipulated Instruction No. __ Re ______,” with the blanks
 26   filled in as appropriate.              If the parties cannot agree upon
 27   one complete set of jury instructions, they shall file the
 28   following two joint documents with the Court:

                                                 25
                                         Exhibit 5
                                           92
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page26
                                                             27ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:183
                                                                                #:376



  1               (i)    A joint set of proposed jury instructions
  2   arranged in a logical sequence with each instruction
  3   sequentially numbered.          If undisputed, an instruction shall
  4   be identified as “Stipulated Instruction No. __ Re ________,”
  5   with the blanks filled in as appropriate.                If disputed, each
  6   alternate version of the disputed instruction shall be
  7   inserted together (back to back) in their logical place in
  8   the overall sequence.          Each such disputed instruction shall
  9   be identified as “Disputed Instruction No. __ Re ________
 10   Proposed By       ________,” with the blanks filled in as
 11   appropriate.       All disputed versions of an instruction shall
 12   bear the same instruction number.             If a party does not have a
 13   counter-version of an instruction and simply contends no such
 14   instruction should be given, then that party should so state
 15   (and explain why) on a separate page inserted in lieu of an
 16   alternate version; and
 17               (ii)    A joint memorandum of law in support of each
 18   party’s disputed instructions, organized by instruction
 19   number.     The joint memorandum of law shall quote the text of
 20   each disputed instruction and shall set forth each party’s
 21   respective position and legal authority, immediately after
 22   the text of each disputed instruction.
 23         Each proposed instruction, whether agreed upon or
 24   disputed, shall (a) be set forth in full on a separate page;
 25   (b) embrace only one subject or principle of law; (c) cite to
 26   the legal authority for or source of the instruction; and (d)
 27   reference the claim for relief to which the instruction
 28   relates with a citation to Section 7 of the PTCO.

                                              26
                                      Exhibit 5
                                        93
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page27
                                                             28ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:184
                                                                                #:377



  1           A Table of Contents shall be included with all jury
  2   instructions submitted to the Court.              The Table of Contents
  3   shall set forth the following:
  4               (i)     The number of the instruction;
  5               (ii)    A brief title of the instruction;
  6               (iii) Whether it is undisputed or disputed;
  7               (iv)    The source of the instruction; and
  8               (v)     The page number of the instruction.
  9   For example:
 10   Number      Title                    Source                  Page No.
 11
 12   1           Burden of Proof          9th Cir. Man.               5
                  (Undisputed)             of Model Jury
 13                                        Instr. 5.1
 14         The Court directs counsel to use the instructions from
 15   the Ninth Circuit Manual of Model Jury Instructions (West
 16   Publishing, most recent edition) where applicable.                   Where
 17   California law is to be applied and the above instructions
 18   are not applicable, the Court prefers counsel to use the
 19   Judicial Council of California Civil Jury Instructions
 20   (“CACI”) (LexisNexis Matthew Bender, most recent edition).
 21   If neither of these sources is applicable, counsel are
 22   directed to use the instructions from O’Malley, Grenig and
 23   Lee, Federal Jury Practice and Instructions (West Group, most
 24   recent edition).        Any modifications made to the original form
 25   instruction from the foregoing sources (or any other form
 26   instructions) must be specifically identified, along with the
 27   authority supporting the modification.               Counsel shall not
 28   / / /

                                              27
                                      Exhibit 5
                                        94
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page28
                                                             29ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:185
                                                                                #:378



  1   submit proposed preliminary instructions to be given to the
  2   jury prior to opening statements.
  3         If the parties agree upon a verdict form and/or special
  4   interrogatories, they shall file a joint verdict form and/or
  5   special interrogatories, with the questions arranged in a
  6   logical sequence.        If the parties cannot agree upon a verdict
  7   form and/or special interrogatories, they shall file a joint
  8   document containing each party’s alternative version along
  9   with a brief explanation of each party’s respective position.
 10         The joint set of proposed jury instructions, the joint
 11   memorandum of law, and verdict form(s) and/or special
 12   interrogatories are to be filed with the PTCO and other Local
 13   Rule 16 documents.         Courtesy Copies shall be provided to the
 14   Court in accordance with Section 1 of this Order.                   In
 15   addition, the parties shall e-mail the joint set of proposed
 16   jury instructions, joint memorandum of law, and verdict
 17   form(s) and/or special interrogatories in WordPerfect or Word
 18   format to the Chambers’ e-mail address
 19   (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
 20         Immediately after the Court’s final ruling on the
 21   disputed jury instructions, counsel shall file one final
 22   “clean set” of jury instructions, which shall be sent into
 23   the jury room for the jury’s use during deliberations.                    The
 24   “clean set” shall contain only the text of each instruction
 25   set forth in full on each page, with the caption “Court’s
 26   Instruction No. ___” (eliminating supporting authority,
 27   citations to the PTCO, etc.).               Counsel shall also e-mail the
 28   final “clean set” of jury instructions in WordPerfect or Word

                                              28
                                      Exhibit 5
                                        95
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page29
                                                             30ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:186
                                                                                #:379



  1   format to the Chambers’ e-mail address
  2   (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
  3         Caveat:      The failure of any counsel to comply with or
  4   cooperate in all of the foregoing procedures regarding jury
  5   instructions and/or verdict forms will constitute a waiver of
  6   all objections to the jury instructions and/or verdict form
  7   used by the Court or will constitute a waiver of jury trial
  8   and/or the striking of the jury demand.
  9         (g) Real-Time Reporting Requirement
 10         Each party must file with the Court, at the same time
 11   counsel submit the PTCO, a document for the Court Reporter
 12   which contains proper names, unusual or scientific terms, or
 13   any foreign or uncommon words that are likely to be used by
 14   the parties during the PTC and the Trial.                Each party shall
 15   also e-mail a copy of the document to the Chambers’ e-mail
 16   address (JFW_Chambers@cacd.uscourts.gov) at the time of
 17   filing.
 18         (h) Joint Statement of the Case and Requests for Voir
 19               Dire
 20         Three days prior to the Pre-Trial Conference, the parties
 21   shall file their proposed voir dire questions and their joint
 22   statement of the case which the Court shall read to all
 23   prospective jurors prior to the commencement of voir dire.
 24   The statement should be not longer than two or three
 25   paragraphs.
 26         The Court conducts voir dire of all prospective jurors.
 27   The parties need not submit requests for standard voir dire
 28   questions, such as education, current occupation, marital

                                              29
                                      Exhibit 5
                                        96
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page30
                                                             31ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:187
                                                                                #:380



  1   status, prior jury service, etc., but should include only
  2   proposed questions specifically tailored to the parties and
  3   issues of the case.
  4   7.    COURT TRIALS
  5         (a) Declarations of Witness Direct Testimony
  6         Counsel in non-jury trials shall submit the direct
  7   testimony of their witnesses in writing in a declaration
  8   executed under penalty of perjury.              These declarations shall
  9   be in admissible form with an appropriate foundation
 10   established for the declarant’s statements.                 Paragraphs in
 11   each declaration shall be numbered consecutively to
 12   facilitate the identification of paragraphs for evidentiary
 13   objections.      Any exhibits which are attached to a witness
 14   declaration shall be numbered consistently with the number of
 15   the exhibit on the Joint Exhibit List.
 16         Counsel are to exchange and file these declarations at
 17   least fourteen calendar days before trial, unless otherwise
 18   ordered by the Court.          Courtesy Copies shall be provided to
 19   the Court in accordance with Section 1 of this Order.
 20   Courtesy Copies shall be submitted to the Court in a slant D-
 21   ring binder with each declaration separated by a tab divider
 22   on the right side.         All documents must be three-hole punched
 23   with the oversized 13/32" hole size, not the standard 9/32"
 24   hole size.      The binders shall also contain a Table of
 25   Contents listing the declarations contained therein, and the
 26   spine of the binder shall be labeled with its contents.
 27         Eight calendar days before trial, counsel may file
 28   evidentiary objections to those declarations.                 Counsel shall

                                              30
                                      Exhibit 5
                                        97
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page31
                                                             32ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:188
                                                                                #:381



  1   prepare a separate document for each declaration for which
  2   they have an evidentiary objection in which they shall quote
  3   the specific language from the declaration to which they
  4   object, followed by the objection and any relevant argument.
  5   Counsel shall file any reply or response to the objections by
  6   noon on the fifth calendar day before trial.                 Courtesy Copies
  7   shall be provided to the Court in accordance with Section 1
  8   of this Order.       DO NOT SUBMIT BLANKET OR BOILERPLATE
  9   OBJECTIONS TO THE OPPOSING PARTY’S WITNESS DECLARATIONS.
 10   THESE WILL BE DISREGARDED AND OVERRULED.
 11         At trial, the Court will rule on the evidentiary
 12   objections and, depending upon the ruling, the declarations
 13   will be received in evidence, either in whole or in part, or
 14   rejected.      Counsel will then conduct the cross-examination
 15   and re-direct examination at trial.
 16         Failure to comply with the terms of this Order will
 17   result in sanctions or the Court may refuse to allow that
 18   witness to testify.
 19         (b) Trial Briefs
 20         Counsel for each party shall file and serve a trial
 21   brief, not to exceed 15 pages in length, fourteen calendar
 22   days before trial.
 23         (c) Findings of Fact and Conclusions of Law
 24         Counsel for each party shall file and serve initial
 25   proposed findings of fact and conclusions of law fourteen
 26   calendar days before trial.            Counsel for each party shall
 27   also e-mail a copy of their proposed findings of fact and
 28   conclusions of law to the Chambers’ e-mail address

                                              31
                                      Exhibit 5
                                        98
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page32
                                                             33ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:189
                                                                                #:382



  1   (JFW_Chambers@cacd.uscourts.gov) on the date due.                   Counsel
  2   for each party shall then:
  3               (i)      Underline in red the portions which it
  4                        disputes;
  5               (ii)     Underline in blue the portions which it
  6                        admits; and
  7               (iii)    Underline in yellow the portions which it does
  8                        not dispute, but deems irrelevant.
  9         Counsel may agree with a part of a finding or conclusion,
 10   disagree with a part of it, and/or consider a part of it
 11   irrelevant.
 12         Two marked copies of opposing counsel’s proposed findings
 13   of fact and conclusions of law shall be filed with the Court
 14   seven calendar days before trial and one marked copy shall be
 15   served on opposing counsel.            Courtesy Copies shall be
 16   provided to the Court in accordance with Section 1 of this
 17   Order.
 18   8.    SETTLEMENT
 19         This Court will not conduct settlement conferences in
 20   non-jury cases which the Court will try unless counsel for
 21   all parties and their respective clients agree either in
 22   writing or on the record.           In jury cases, the Court will
 23   conduct a settlement conference at the parties’ joint request
 24   if three conditions exist:
 25         (a)    The parties are satisfied that the fact issues in
 26   the case will be tried to a jury;
 27         (b)    All significant pre-trial rulings which the Court
 28   must make have been made; and

                                              32
                                      Exhibit 5
                                        99
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page33
                                                             34ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:190
                                                                                #:383



  1         (c)    The parties desire the Court to conduct the
  2   conference, understanding that if settlement fails, the Court
  3   will preside over trial of the case.
  4         The parties must file a Status Report re: Settlement at
  5   the time they lodge the Proposed Pre-Trial Conference Order.
  6   The Status Report shall include the name and phone number of
  7   the Settlement Officer who assisted the parties with their
  8   settlement conference.
  9         Caveat:     If counsel fail to cooperate in the preparation
 10   of the required Pre-Trial documents, fail to file the
 11   required Pre-Trial documents, or fail to appear at the Pre-
 12   Trial Conference and such failure is not otherwise
 13   satisfactorily explained to the Court: (a) the cause shall
 14   stand dismissed for failure to prosecute if such failure
 15   occurs on the part of the plaintiff; (b) default judgment
 16   shall be entered if such failure occurs on the part of the
 17   defendant; or (c) the Court may take such action as it deems
 18   appropriate.
 19
 20         IT IS SO ORDERED.
 21
      DATED:      November 18, 2020
 22
                                                    JOHN F. WALTER
 23                                         UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28

                                              33
                                      Exhibit 5
                                        100
Case
 Case2:20-cv-09582-JFW-E
      2:20-cv-09582-JFW-E Document
                           Document34-6
                                    29 Filed
                                        Filed11/18/20
                                              12/04/20 Page
                                                        Page34
                                                             35ofof34
                                                                    35 Page
                                                                        PageID
                                                                             ID#:191
                                                                                #:384



  1                               JUDGE JOHN F. WALTER
                           SCHEDULE OF TRIAL AND PRE-TRIAL DATES
  2
  3    Matter                              Time      Weeks Plaintiff(s)     Defendant(s)      Court
                                                     before (Request)       (Request)         Order
  4                                                  trial
       Trial (jury)                        8:30 am                                              11/16/21
  5    Estimated length: 3 days

  6    [Jury trial] Hearing on Motions     8:00 am                                               11/5/21
       in Limine; Hearing on Disputed
  7    Jury Instructions

  8    [Court trial] Hearing on Motions    8:00 am                                                   X
       in Limine
  9    Pre-Trial Conference (File          8:00 am                                              10/29/21
       Proposed Voir Dire Qs and
 10    Agreed-to Statement of Case
       three days prior to PTC)
 11
       Submit Pre-Trial Conf. Order;                                                            10/14/21
 12    File Motions in Limine; Memo of
       Contentions of Fact and Law;
 13    Pre-Trial Exhibit Stipulation;
       Summary of Witness Testimony
 14    and Time Estimates; File Status
       Report re: Settlement; File
 15    Agreed Upon Set of Jury
       Instructions and Verdict Forms;
 16    File Joint Statement re Disputed
       Instructions, Verdicts, etc.
 17
       Last day for hearing motions *      1:30 pm                                               9/6/21
 18
       Discovery cut-off                                                                         8/16/21
 19
      ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING
 20   CONFERENCE
 21    Last day to conduct Settlement                                                            6/7/21
       Conference/Mediation
 22
       Last day to file Joint Report re:                                                         6/11/21
 23    results of Settlement
       Conference/Mediation
 24
 25   * Motions for class certification shall be filed within 120 days after service of a pleading
 26   purporting to commence a class action (or, if applicable, within 120 days after service of the Notice
      of Removal), unless otherwise ordered by the Court.
 27
 28
      Rev. 1-6-2020
                                                        34
                                                Exhibit 5
                                                  101
